The petition of Anna Burleson for writ of habeas corpus filed in this court on December 11, 1916, alleges in substance that she is illegally restrained and unlawfully imprisoned in the city jail of Oklahoma City by W.B. Nichols, chief of police, by virtue of a commitment issued on a judgment of the municipal court, wherein the petitioner was sentenced to pay a fine of $99 and costs, and to be confined in said city jail for 30 days, and in default of the payment of said fine be further confined until the same is satisfied as by law provided.
The issue in this case is the same as in the case of Ex parteJohnson, ante, p. 30, 161 P. 1097, and presents *Page 51 
the same question. For the reasons given in the opinion in that case, the writ is allowed, and the petitioner is discharged from custody.